DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered. Claims 1, 3-4, 6-7, 9-12, 14-18, and 20 are currently pending in the application, Claims 1, 3, 6, 11, and 20 are newly amended, and Claims 2, 5, 13, and 19 are newly canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. Figs. 6-7 (US 5704137) in view of Smith et al. (US 2014/0173937).
Regarding Claim 1, Dean et al. Figs. 6-7 teaches a bladder for an article of footwear, the bladder comprising: a support chamber (see annotated Fig.) having a top wall (see annotated Fig.), a bottom wall (see annotated Fig.), and a peripheral wall (see annotated Fig.) extending between the top wall and the bottom wall and defining a peripheral profile of the support chamber (annotated fig. 7 shows the peripheral wall extending between the top wall and the bottom wall, annotated fig. 6 shows the peripheral wall defining a peripheral profile of the support chamber), the peripheral wall having a first lobe (see annotated Fig.) and a second lobe (see annotated Fig.) extending from the top wall to the bottom wall at an anterior end (see annotated Fig.) of the support chamber (annotated fig. 6 shows the first and second lobes at the anterior end of the support chamber, the first and second lobes being part of the peripheral wall and extending from the top wall to the bottom wall, as annotated Fig. 7 shows the peripheral wall extends from the top wall to the bottom wall), and a third lobe (see annotated Fig.) and a fourth lobe (see annotated Fig.) extending from the top wall to the bottom wall at a posterior end of the support chamber (annotated fig. 6 shows the third and fourth lobes at the posterior end of the support chamber, the third and fourth lobes being part of the peripheral wall and extending from the top wall to the bottom wall, as annotated Fig. 7 shows the peripheral wall extends from the top wall to the bottom wall); and an expansion chamber (see annotated Fig.) extending from the peripheral wall at a first end of the bladder, the expansion chamber including an upper wall (see annotated Fig.) and a lower wall (see annotated Fig.) (annotated fig. 6 shows the expansion chamber extending from the peripheral wall at a first end of the bladder, annotated fig. 7 shows the expansion chamber having a upper and lower wall).
Dean et al. Figs. 6-7 does not teach wherein the upper wall is flat and the lower wall includes a frustoconical shape.
Attention is drawn to Smith et al., which teaches an analogous article of footwear. Smith et al. teaches a bladder (310) for an article of footwear, the bladder (310) comprising an expansion chamber (see annotated Fig.), the expansion chamber including a flat upper wall (see annotated Fig.) and a lower wall (see annotated Fig.) including a frustoconical shape (annotated figs. 5 and 7 show the expansion chamber having a flat upper wall and a lower wall including a frustoconical shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean et al. Figs. 6-7 to include the teachings of Smith et al. such that the upper wall is flat and the lower wall includes a frustoconical shape, as it is no more than a simple substitution of one shape of an upper and a lower wall of a chamber of a bladder for another known in the art, and based on the intended use of in a sole structure of an article of footwear that only produces the predictable results of cushioning the foot of the wearer, especially as Dean et al. Figs. 6-7 recites that the expansion chamber can have various shapes (Dean et al. Figs. 6-7 col. 7 ll. 10-13, “In the illustrated embodiments, the inner bladders 26 (FIG. 3) and 52 (FIG. 6) have a generally tear-drop shape. In other alternate embodiments, the inner bladder has different shapes,” wherein the expansion chamber is a part of the inner bladder). Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 3, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the first lobe (see annotated Fig.) is disposed adjacent to a first side (see annotated Fig.) of the support chamber and the second lobe (see annotated Fig.) is disposed adjacent to a second side (see annotated Fig.) of the support chamber, the first side being disposed on an opposite side of the support chamber than the second side (annotated fig. 6 shows the first lobe being disposed on the first side of the support chamber, the second lobe being disposed on the second side of the support chamber, and the first and second sides being opposite one another).
Regarding Claim 4, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 3, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the peripheral wall (see annotated Fig.) defines a recess (see annotated Fig.) disposed between the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) (annotated fig. 6 shows a recess defined by the peripheral wall disposed between the first and second lobes). 
Regarding Claim 6, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the third lobe (see annotated Fig.) is disposed adjacent to a first side (see annotated Fig.) of the support chamber and the fourth lobe (see annotated Fig.) is disposed adjacent to a second side (see annotated Fig.) of the support chamber, the first side being disposed on an opposite side of the support chamber than the second side (annotated fig. 6 shows the third lobe disposed on a first side of the support chamber, the fourth lobe disposed on a second side of the support chamber, and the first and second sides of the support chamber being opposite one another).
Regarding Claim 7, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 6, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the expansion chamber (see annotated Fig.) is disposed between the third lobe (see annotated Fig.) and the fourth lobe (see annotated Fig.) (annotated fig. 6 shows the expansion chamber being disposed between the bounds of the third and fourth lobes).
Regarding Claim 9, modified Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the lower wall (see annotated Fig.) projects outwardly from the peripheral wall (see annotated Fig.) of the support chamber (see annotated Fig.) between the top wall (see annotated Fig.) and the bottom wall (see annotated Fig.) (annotated fig. 6 shows the expansion chamber extending outward from the peripheral wall, therein the upper and the lower wall also extends outward from the peripheral wall, and annotated Fig. 7 shows the bottom wall extending outwardly and between the top and bottom wall. Examiner notes that “between” is being interpreted as inclusive, i.e. including the top and bottom walls in the range, therefore the lower wall meets the instant limitations as it does not go beyond the top or bottom walls).
Regarding Claim 10, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the bladder is filled with a compressible fluid (col. 6 ll. 25-27, “Fluids suitable for use in the hydrodynamic pad include any liquid or gaseous substance,” which obviously include compressible fluids as the bladder is meant to be compressed (ll. 54, “compressive force is exerted on the inner bladder”).
Dean et al. Figs. 6-7 does not teach wherein the compressible fluid is at atmospheric pressure.
Attention is drawn to Smith et al., which teaches an analogous article of footwear. Smith et al. teaches a bladder (310) for an article of footwear, the bladder (310) comprising an expansion chamber (see annotated Fig.), the expansion chamber including a flat upper wall (see annotated Fig.) and a lower wall (see annotated Fig.) including a frustoconical shape (annotated figs. 5 and 7 show the expansion chamber having a flat upper wall and a lower wall including a frustoconical shape). Smith et al. further teaches wherein the bladder (310) is filled with a compressible fluid at atmospheric pressure (paragraph [0052], “As with chamber 60, fluid 320 can be pressurized to a common pressure, such as a pressure substantially equal to atmospheric pressure,” wherein the fluid (320) is referring to the fluid disposed within the bladder (310)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean et al. Figs. 6-7 to include the teachings of Smith et al. such that the compressible fluid is at atmospheric pressure so as to make the manufacturing process more efficient as the bladders do not have to be additionally pressurized to a higher pressure, and especially as Dean et al. Figs. 6-7 is silent as to the pressure of the fluid within the bladder.
Regarding Claim 11, Dean et al. Figs. 6-7 teaches a bladder for an article of footwear, the bladder (10) comprising: a support chamber (see annotated Fig.) defining a first portion of an interior void (annotated figs. 6 and 7 show the support chamber defining a first portion of an interior void), the support chamber including a first lobe (see annotated Fig.) and a second lobe (see annotated Fig.) protruding from a first end (see annotated Fig.), and a third lobe (see annotated Fig.) and a fourth lobe (see annotated Fig.) protruding from a second end (see annotated Fig.); and an expansion chamber (see annotated Fig.) including an upper wall (see annotated Fig.) and a lower wall (see annotated Fig.), the expansion chamber disposed between the first lobe and the second lobe at the first end of the support chamber (annotated fig. 6 shows the expansion chamber being disposed between the first lobe and the second lobe at a first end of the support chamber as the portion of the expansion chamber adjacent to the first end does not extend beyond the bounds of the first and second lobes), defining a second portion of the interior void, and in fluid communication with the first portion (annotated figs. 6 and 7 show the expansion chamber defining a second portion of the interior void and being in fluid communication with the first portion of the interior void), the interior void containing a compressible fluid at a first pressure (col. 6 ll. 25-27, “Fluids suitable for use in the hydrodynamic pad include any liquid or gaseous substance,” which obviously include compressible fluids as the bladder is meant to be compressed col. 6. ll. 54, “compressive force is exerted on the inner bladder,” wherein the fluid is obviously at a first pressure as any fluid has a pressure at any given point).
Dean et al. Figs. 6-7 does not teach wherein the upper wall is flat and the lower wall includes a frustoconical shape.
Attention is drawn to Smith et al., which teaches an analogous article of footwear. Smith et al. teaches a bladder (310) for an article of footwear, the bladder (310) comprising an expansion chamber (see annotated Fig.), the expansion chamber including a flat upper wall (see annotated Fig.) and a lower wall (see annotated Fig.) including a frustoconical shape (annotated figs. 5 and 7 show the expansion chamber having a flat upper wall and a lower wall including a frustoconical shape), and defining an interior void, the interior void containing a compressible fluid at a first pressure (paragraph [0052], “The upper sheet 312, lower sheet 314 and perimeter weld 316 joining the sheets together define an internal chamber 318 containing a fluid 320. The fluid 320 can include gases, such as air, nitrogen or a mixture of gases,” wherein the interior chamber is considered as equivalent to an interior void, and wherein the fluid is obviously at a first pressure as any fluid has a pressure at any given time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean et al. Figs. 6-7 to include the teachings of Smith et al. such that the upper wall is flat and the lower wall of the expansion chamber includes a frustoconical shape, as it is no more than a simple substitution of one shape of a lower wall of a chamber of a bladder for another known in the art, and based on the intended use of in a sole structure of an article of footwear that only produces the predictable results of cushioning the foot of the wearer, especially as Dean et al. Figs. 6-7 recites that the expansion chamber can have various shapes (Dean et al. Figs. 6-7 col. 7 ll. 10-13, “In the illustrated embodiments, the inner bladders 26 (FIG. 3) and 52 (FIG. 6) have a generally tear-drop shape. In other alternate embodiments, the inner bladder has different shapes,” wherein the expansion chamber is a part of the inner bladder). Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 12, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. 
Dean et al. Figs. 6-7 does not teach wherein the first pressure is atmospheric pressure.
Attention is drawn to Smith et al., which teaches an analogous article of footwear. Smith et al. teaches a bladder (310) for an article of footwear, the bladder (310) comprising an expansion chamber (see annotated Fig.), the expansion chamber including a flat upper wall (see annotated Fig.) and a lower wall (see annotated Fig.) including a frustoconical shape (annotated figs. 5 and 7 show the expansion chamber having a flat upper wall and a lower wall including a frustoconical shape), and defining an interior void, the interior void containing a compressible fluid at a first pressure (paragraph [0052], “The upper sheet 312, lower sheet 314 and perimeter weld 316 joining the sheets together define an internal chamber 318 containing a fluid 320. The fluid 320 can include gases, such as air, nitrogen or a mixture of gases,” wherein the interior chamber is considered as equivalent to an interior void, and wherein the fluid is obviously at a first pressure as any fluid has a pressure at any given time). Smith et al. further teaches wherein the first pressure is atmospheric pressure (paragraph [0052], “As with chamber 60, fluid 320 can be pressurized to a common pressure, such as a pressure substantially equal to atmospheric pressure,” wherein the fluid (320) is referring to the fluid disposed within the bladder (310)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean et al. Figs. 6-7 to include the teachings of Smith et al. such that the compressible fluid is at atmospheric pressure so as to make the manufacturing process more efficient as the bladders do not have to be additionally pressurized to a higher pressure, and especially as Dean et al. Figs. 6-7 is silent as to the pressure of the fluid within the bladder.
Regarding Claim 14, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein each of the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) is rounded (Annotated fig. 6 shows the first and second lobes having rounded edges).
Regarding Claim 15, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein each of the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) includes an arcuate outer surface (annotated fig. 6 shows the outer surface of the first and second lobes being curved and arcuate; fig. 7 shows a cross section of the second lobe, the lobe having an arcuate outer surface).
Regarding Claim 16, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the first end of the support chamber (see annotated Fig.) includes a curved central portion (see annotated Fig.) disposed between the first lobe and the second lobe (annotated fig. 6 shows the first end of the support chamber including a curved central portion disposed between the first and second lobes).
Regarding Claim 17, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 16, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the central portion (see annotated Fig.) includes an arcuate outer surface (annotated fig. 6 shows the central portion being curved and therefore arcuate).
Regarding Claim 20, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein each of the third lobe (see annotated Fig.) and the fourth lobe (see annotated Fig.) is rounded (annotated fig. 6 shows the third and fourth lobes being rounded).

    PNG
    media_image1.png
    674
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    403
    557
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    368
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    296
    595
    media_image4.png
    Greyscale

Claims 1, 3-4, 6-7, 9-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. Figs. 6-7 (US 5704137) in view of Smith et al. (US 2014/0173937), and further in view of Dean et al. Figs. 3-4 (US 5704137).
Regarding Claim 18, Dean et al. Figs. 6-7 teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Dean et al. Figs. 6-7 further teaches wherein the support chamber includes a bottom wall (see annotated Fig.) and a top wall (see annotated Fig.) disposed on an opposite side of the bladder from the bottom wall (annotated fig. 7 shows the bottom wall and top wall disposed on opposite sides of the bladder), the top wall defining a recess (see annotated Fig.) (annotated fig. 6 shows the top wall defining a recess).
Dean et al. Figs. 6-7 does not teach wherein the bottom wall is planar.
Attention is drawn to Dean et al. Fig. 3-4, which teaches an analogous bladder for an article of footwear. Dean et al. Fig. 3-4 teaches a bladder for an article of footwear, the bladder (10) comprising: a support chamber (28) defining a first portion of an interior void (fig. 4 shows the support chamber defining a first portion of an interior void); and an expansion chamber (26) defining a second portion of the interior void (fig. 4 shows the expansion chamber (26) defining a second portion of the interior void), and in fluid communication with the first portion (fig. 4 shows the first portion of the interior void of the support chamber (26) being in fluid communication with the second portion of the interior void of the expansion chamber (26)), the interior void containing a compressible fluid (26) at a first pressure (col. 6 ll. 25-27, “Fluids suitable for use in the hydrodynamic pad include any liquid or gaseous substance,” wherein the fluid is obviously at a first pressure as any fluid is at a pressure at any given time). Dean et al. Figs. 3-4 further teaches wherein the support chamber (26) includes planar bottom wall (see annotated Fig.) and a top wall (see annotated Fig.) disposed on an opposite side of the bladder from the bottom wall (annotated fig. 4 shows the bottom wall of the chamber being planar and the top wall being opposite the bottom wall).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dean et al. Figs. 6-7 to include the teachings of Dean et al. Fig. 3-4 such that the bottom wall is planar as it is no more than a simple substitution of one shape of a bottom wall of a chamber of a bladder for another known in the art, and based on the intended use of in a sole structure of an article of footwear that only produces the predictable results of cushioning the foot of the wearer. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).

    PNG
    media_image5.png
    329
    415
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 9-12, 14-18, and 20 have been considered but are moot because the new ground of rejection necessitated by amendment that relies on a primary reference that was not relied on in any previous Office actions. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1, 3-4, 6-7, 9-12, 14-18, and 20 rejections in view of Schindler and Smith et al., Applicant submits that Schindler and Smith et al. do not teach a first lobe and a second lobe extending from a top wall to a bottom wall at an anterior end of a support chamber, and a third lobe and a fourth lobe extending from the top wall to the bottom wall at a posterior end of the support chamber. However, such arguments are moot in view of the new grounds of rejection as set forth above in view of Dean et al. and Smith et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng (US 2006/0086003) teaches a bladder for an article of footwear, the bladder having a support chamber with lobes extending therefrom, and an expansion chamber fluidly connected to the support chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732